Citation Nr: 0413688	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  94-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to mustard gas 
exposure.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945.  He died in December 1993, and the appellant is his 
widow.

By a decision entered in February 1994, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant appealed to the Board of Veterans' Appeals (Board), 
and the Board disallowed the appeal by a decision entered in 
February 1997.  The Board found that the preponderance of the 
evidence was against the appellant's claim for "direct" 
service connection for the cause of the veteran's death, and 
that her claim for service connection for the cause of the 
veteran's death due to exposure to mustard gas was not well 
grounded.

The appellant appealed the Board's decision to the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court).  By a 
Memorandum Decision entered in August 1999, the Court 
affirmed the Board's decision insofar as the Board had 
disallowed the appellant's "general service connection" 
claim.  However, with respect to the matter of the 
appellant's entitlement to service connection for the cause 
of the veteran's death due to exposure to mustard gas, the 
Court found that the appellant had submitted a well-grounded 
claim.  Accordingly, the Court vacated the portion of the 
Board's decision that had found that claim to be not well 
grounded, and remanded that matter to the Board for further 
development and adjudication of the claim of service 
connection for the cause of the veteran's death based on 
claimed mustard gas exposure and 38 C.F.R. § 3.316.

Thereafter, the Board remanded the mustard gas claim to the 
RO for further development in July 2000 and August 2001.  The 
Board also ordered further internal development of the claim 
in September 2002, and additional evidence was obtained.  
However, in May 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the regulation that had 
permitted the Board to obtain and review new evidence without 
obtaining a waiver from the appellant.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, the Board again remanded the matter to the RO in 
June 2003.  The RO undertook further action on the claim, and 
the case was returned to the Board in March 2004.

Since the time of the Court's August 1999 decision, the 
appellant and her representative have continued to submit 
argument and evidence in support of their allegation that the 
veteran's service-connected pneumothorax caused or 
contributed to his death.  However, because that issue has 
already been decided by the Court, and the Court's decision 
is final, the only mechanism whereby the appellant may 
continue to pursue that claim is by way of an application to 
reopen filed with the RO.  See, e.g., 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served on active duty during World War II, 
and he died in December 1993.

2.  The immediate cause of the veteran's death was 
cardiopulmonary arrest due to, or as a consequence of, 
congestive heart failure, COPD, and arteriosclerotic 
cardiovascular disease; degenerative joint disease and 
decubitus ulcers were other significant conditions 
contributing to death, but not resulting in the underlying 
cause.

3.  The veteran did not have exposure to mustard gas during 
active military service.


CONCLUSION OF LAW

The veteran's death cannot be attributed to exposure to 
mustard gas during service.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2003); 38 C.F.R. 
§ 3.316 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, on November 9, 2000, the President 
signed into the law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  The VCAA imposes additional obligations 
on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  The Court 
also stated that the notice must request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini, 17 Vet. App. at 422.  However, 
the VA General Counsel has since informed the Board in a 
precedential opinion that the Court's statement in Pelegrini, 
to the effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require VA to include this fourth element as 
part of its VCAA notice, is obiter dictum and not binding on 
VA.  VAOPGCPREC 1-2004 (Feb. 24, 2004).

Applying the foregoing law to the facts of the present case, 
the Board finds that the VCAA notice requirements have been 
satisfied.  Through many forms of communication, including 
the Court's August 1999 decision, the Board's remands, and 
the supplemental statements of the case (SSOC's) and VCAA 
notice letters, the appellant has been amply notified that 
the outcome of this case turns on whether it can be 
established that the veteran had exposure to mustard gas in 
service.  By an SSOC dated in June 2003, she was 
specifically informed that the Board had obtained a 
statement from the Defense Manpower Data Center (DMDC) 
indicating that the veteran's name was not found in a 
database containing the names of those who may have been 
exposed to mustard gas or lewisite during World War II; that 
such testing had not been conducted at the location 
identified by the veteran during his lifetime (Fort Riley, 
Kansas); and that her claim remained denied because the 
evidence did not establish that the veteran was exposed to 
mustard gas during service.  Later, by a VCAA notice letter 
dated in July 2003, she was notified that she could submit 
additional evidence in support of her claim, to include 
medical evidence, and she was informed that VA would help 
her obtain additional evidence if she provided enough 
information about the records to allow VA to request them 
from the person or agency that had them.  In her response, 
dated in August 2003, she included a page from the veteran's 
service medical records and indicated, in effect, that she 
was aware of no other records that had not already been 
submitted.  Under the circumstances, the Board finds that 
the appellant has been informed of the information and 
evidence not of record that is necessary to substantiate her 
claim, and about the respective responsibilities that she 
and VA bear in obtaining evidence.  Inasmuch as her claim 
has been developed to the extent possible, and she has 
indicated that she is aware of nothing further that is 
available to substantiate her claim, it is the Board's 
conclusion that it may proceed to an appellate decision 
without risk of prejudice to the appellant.
 
The Board notes that the Court has held that the notice 
required under the VCAA is to be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA-administered benefits.  See Pelegrini, 17 Vet. 
App. at 420-22.  In this case, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA, and is 
pursuing further judicial review of this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the timing of the VCAA notice in 
this case was harmless error for the reasons specified below.

In the present case, the appellant's substantially complete 
application for VA benefits was received in January 1994.  
Thereafter, in a rating decision dated in February 1994, the 
RO denied her claim.  As noted previously, only after that 
rating action was promulgated did the AOJ provide VCAA notice 
to the appellant.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication of her claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini, 17 Vet. App. at  
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  That would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be re-
initiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court; otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis, 
without providing any deference to the AOJ's decision.  As 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) (West 2002) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in this case was 
not given prior to the first AOJ adjudication of the claim, 
notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of the law.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
at this point would not be prejudicial to the claimant.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  As noted above, the Board has remanded 
the appellant's case to the RO on three separate occasions 
for further development, and has conducted internal 
development as well.  The evidence now of record includes the 
veteran's service medical records; his report of service 
separation; his death certificate; medical opinions and 
reports of examination and treatment from multiple VA and 
private sources; lay statements; a transcript of the 
appellant's August 1996 hearing; and a January 2003 report 
from the DMDC pertaining to the veteran's exposure to mustard 
gas.  The Board is not able to identify any additional 
sources of relevant information.  See, e.g., VA Manual M21-1, 
Part III, para. 5.18.  In addition, as noted previously, when 
the RO wrote the appellant in July 2003 and notified her that 
she could submit additional evidence in support of her claim, 
she responded by including a page from the veteran's service 
medical records and indicated, in effect, that she was aware 
of no other records that had not already been submitted. 
Under the circumstances, the Board finds that the duty to 
assist has been fulfilled.


The Board acknowledges that the appellant has suggested that 
additional development should be undertaken to further 
explore the possibility that the veteran was exposed to 
mustard gas at locations other than Fort Riley, Kansas.  The 
Board notes, however, that the veteran himself, in a 
statement received in April 1993, identified Fort Riley as 
the one and only location where he was exposed to mustard gas 
testing.  Moreover, the response received from the DMDC in 
January 2003 was not limited to an analysis of whether the 
veteran was exposed to mustard gas at Fort Riley.  Certainly, 
the DMDC did comment upon the situation at Fort Riley, 
stating that such testing was never conducted there.  But the 
DMDC also indicated more broadly that neither the veteran's 
name, nor the names of other soldiers provided by the 
appellant, were located in the database concerning persons 
who may have been exposed to mustard gas and lewisite during 
World War II.  Consequently, given the information received 
from the DMDC, the Board is of the opinion that there is no 
reasonable possibility that further development of this issue 
would aid in substantiating the appellant's claim.  The duty 
to assist has been fulfilled.

II.  The Merits of the Appellant's Claim

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She maintains 
that chronic obstructive pulmonary disease (COPD) was a 
contributory cause of the veteran's death, and that he 
developed COPD as a result of mustard gas exposure during 
service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  A service-connected 
disability is considered the "principal" (primary) cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2003).  A "contributory" cause of death is 
inherently one not related to the principal cause.  Id. 
§ 3.312(c).  A contributory cause must be causally connected 
to the death and must have "contributed substantially or 
materially" to death, "combined to cause death", or "aided 
or lent assistance to the production of death."  Id.

In July 1992, VA published a regulation pertaining to claims 
based on exposure to mustard gas.  See Claims Based on 
Chronic Effects of Exposure to Mustard Gas, 57 Fed. Reg. 
33,875 (July 31, 1992) (codified at 38 C.F.R. § 3.316 
(1993)).  The regulation read as follows:

Exposure to mustard gas while 
participating in full-body, field or 
chamber experiments to test protective 
clothing or equipment during World War 
II, together with the development of a 
chronic form of any of the following 
conditions manifested subsequent thereto, 
is sufficient to establish service 
connection for that condition: 
Laryngitis, bronchitis, emphysema, 
asthma, conjunctivitis, keratitis, and 
corneal opacities.

The regulation was subsequently amended in August 1994, after 
the appellant filed her claim for VA benefits.  See Claims 
Based on Chronic Effects of Exposure to Mustard Gas or 
Lewisite, 59 Fed. Reg. 42,297 (Aug. 18, 1994).  Under the 
amended regulation, full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of any of the following conditions, is 
sufficient to establish service connection for that 
condition: Chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (except mesothelioma), squamous cell 
carcinoma of the skin, and chronic forms of laryngitis, 
bronchitis, emphysema, asthma, and COPD.  38 C.F.R. § 
3.316(a)(1)-(2) (2003).  Presumptive service connection for 
acute nonlymphocytic leukemia can also be established based 
on exposure to nitrogen mustard.  Id. § 3.316(a)(3).

Veterans exposed to mustard gas include those (1) exposed 
during field or chamber testing; (2) exposed under 
battlefield conditions in World War I; (3) present at the 
German air raid on the harbor of Bari, Italy, in World War 
II; and (4) those engaged in manufacturing and handling 
vesicant (blistering) agents during their military service.  
See 59 Fed. Reg. at 42,298 (Aug. 18, 1994).
 
For purposes of determining whether a claim was well grounded 
under prior law (the VCAA has since eliminated the concept of 
a well-grounded claim), it was presumed that lay testimony of 
exposure was true.  Pearlman v. West, 11 Vet. App. 443, 447 
(1998).  However, the submission of a well-grounded claim was 
sufficient only to trigger VA's duty to assist the claimant.  
The final determination as to whether the claimant was 
entitled to service connection, to include whether the 
veteran was actually exposed to mustard gas was-and is-a 
matter for the Board to determine after full development of 
the facts.  Id.  

In the present case, the record shows that the veteran died 
in December 1993.  His death certificate shows that the 
immediate cause of his death was cardiopulmonary arrest due 
to, or as a consequence of, CHF (congestive heart failure), 
COPD, and ASCVD (arteriosclerotic cardiovascular disease).  
DJD (degenerative joint disease) and decubitus ulcers were 
listed other significant conditions contributing to death, 
but not resulting in the underlying cause.

As noted previously, the only issue presented for the Board's 
consideration in this appeal is service connection for the 
cause of the veteran's death due to mustard gas exposure, 
that is, whether the criteria for application of the 
presumption under 38 C.F.R. § 3.316 are met.  See 
Introduction, supra.  Thus, the central question here is 
whether the veteran had exposure to mustard gas in service.  
If the preponderance of the evidence demonstrates that he was 
not so exposed, then the appeal must fail.

In this regard, the Board notes that, before his death in 
December 1993, VA received a statement from the veteran 
describing what he believed to be an episode of exposure to 
mustard gas.  He indicated that it had occurred while he had 
been stationed at Fort Riley, Kansas.  He reported that he 
had been in a chamber test in a metal-type building with a 
small hall pathway, and that the test was designed to help 
produce better masks and clothing.

The Board does not doubt that the veteran sincerely believed 
that he was exposed to mustard gas during service.  As noted 
by the DMDC in its January 2003 communication, many World War 
II veterans believed that they were involved in mustard gas 
testing when they were actually participants in basic 
chemical warfare defense training.  According to the DMDC, 
one of the exercises used in this type of training was gas 
mask training.  During gas mask training, personnel were 
equipped with a gas mask and asked to enter a chamber filled 
with a low concentration of tear gas, chloracetophenone.  The 
masked personnel were required to breathe normally to detect 
leaking masks.  Next, they would be directed to take a deep 
breath, remove their mask, and tell an instructor their name 
and service number.  They were then taken out of the tear gas 
to allow the agent to dissipate and the effects to wear off.  
The DMDC noted that exposure to high concentrations of tear 
gas could have caused coughing and sneezing, and that 
sometimes a second chamber with a low concentration of 
chlorine was also used to aid personnel in the development of 
masking skills.

It is the Board's conclusion that the preponderance of the 
evidence establishes that the veteran was not exposed to 
mustard gas in service.  Although the Board does not question 
the sincerity of the veteran's belief that he was exposed to 
mustard gas, the events he described prior to his death 
appear to be consistent with the description of gas mask 
training provided by the DMDC, which did not involve mustard 
gas.  His service records are completely negative for any 
indication of exposure to mustard gas.  The DMDC has 
specifically indicated that mustard gas testing was never 
conducted at Fort Riley and that neither the veteran's name, 
nor the names of other soldiers provided by the appellant, 
were located in the database concerning persons who may have 
been exposed to mustard gas and lewisite during World War II.  
Further, although the veteran's service separation report 
shows that he participated in battles and campaigns in 
Normandy, Northern France, and the Rhineland, there is no 
indication that he served in Italy at the time of the German 
air raid on the harbor of Bari.  Nor does anything in the 
record suggest that he was in any way involved in 
manufacturing and handling of mustard gas during his period 
of service, or that he otherwise had exposure to mustard gas.  
For all of these reasons, the Board finds that the weight of 
the evidence is against a finding that the veteran had full-
body exposure to nitrogen or sulfur mustard or to Lewisite 
during his service, or that he had exposure to mustard gas 
while participating in full-body, field or chamber 
experiments to test protective clothing or equipment during 
World War II.  Consequently, and because a finding of such 
exposure is a necessary predicate of the appellant's claim, 
her appeal must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



